Citation Nr: 1622491	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected allergic rhinitis prior to May 14, 2014, and in excess of 10 percent from that date.
 
2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1983 to July 2007, to include service in the Southwest Asia theater of operations from January to March of 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection and assigned an initial noncompensable rating for allergic rhinitis with history of acute recurrent sinusitis.

The Board remanded the matters for additional development in July 2012.  In September 2014, the RO in Philadelphia, Pennsylvania (which now has jurisdiction over the Veteran's claims file due to a change in his address), issued a rating decision in which it granted service connection for sinusitis and evaluated it as 10 percent disabling effective August 1, 2007, as well as granting an increased disability rating to 10 percent for service-connected allergic rhinitis.  The Board remanded the matters again in February 2015.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran indicated in a May 2015 statement that he wished to withdraw the appeal for sinusitis.  The Secretary has specifically provided procedures for a withdrawal of an entire appeal or issues within an appeal.  Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a).  With respect to withdrawal of claims generally, the Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant." DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)); see also Isenbart v. Brown 7 Vet. App. 537 (1995).  In this case, although the May 2015 statement appears on its face to be an explicit, unambiguous withdrawal, the Board notes that the same statement provided significant argument for the claim for rhinitis.  In prior statements the Veteran has indicated he was uncertain which symptoms were attributable to the sinusitis versus the rhinitis.  See e.g. March 2014 statement discussing his "latest episode of allergic rhinitis and/or sinusitis" and May 2009 statement arguing for a higher rating for rhinitis based upon sinusitis diagnostic code criteria.  Given the similarity in symptoms, the Board therefore does not accept the May 2015 statement as a valid withdrawal.  


FINDINGS OF FACT

1.  For the period prior to May 14, 2014, the service-connected allergic rhinitis has been manifested by mild symptoms without obstruction of the nasal passages or polyps.

2.  For the period from May 14, 2014, the service-connected allergic rhinitis has been manifested by greater than 50 percent obstruction of the nasal passages on both sides with permanent hypertrophy of the nasal turbinates and without polyps.

3.  For the period prior to October 2013, the service-connected sinusitis was productive of three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, tenderness, crusting, and purulent discharge.

4.  For the period from October 2013, the service-connected sinusitis was productive of six or more non-incapacitating episodes per year of sinusitis characterized by headaches, pain, tenderness, crusting, and purulent discharge.


CONCLUSIONS OF LAW

1.  For the period prior to May 14, 2014, the criteria for an initial compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97 Diagnostic Code 6522 (2015).

2.  For the period from May 14, 2014, the criteria for an initial disability rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97 Diagnostic Code 6522 (2015). 

3.  For the period prior October 2013, the criteria for an initial disability rating in excess of 10 percent for service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97 Diagnostic Code 6513 (2015). 

4.  Resolving all reasonable doubt in favor of the Veteran, for the period from October 2013, the criteria for an initial 30 percent disability rating, but no higher, have been met for the service-connected sinusitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As the claims concern initial ratings and come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and lay statements from the Veteran.  

The Veteran underwent VA examinations in May 2014 and August 2007 to assess his claimed conditions.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria: Initial Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Ratings for Allergic Rhinitis and Sinusitis

As noted above, a rating decision issued in October 2007 granted service connection and assigned an initial noncompensable rating for allergic rhinitis with history of acute recurrent sinusitis.  A September 2014 rating decision granted a separate evaluation for sinusitis as 10 percent disabling effective August 1, 2007, and increased the disability rating for service-connected allergic rhinitis to 10 percent, effective May 14, 2014.  

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable or zero percent rating is assigned where sinusitis is detected by X-ray only.  A 10 evaluation is assigned where there are 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

As noted above, the Veteran's allergic rhinitis has been rated as noncompensable for the period prior to May 14, 2014, and 10 percent disabling thereafter.  For the reasons discussed below, the Board finds that a higher rating is not warranted for rhinitis for either period on appeal.  For sinusitis, a higher than 10 percent rating is not warranted prior to October 2013, but a 30 percent rating is warranted thereafter.  

At an August 2007 VA examination, the Veteran reported sinus infections "almost a couple of times a year."  The examiner noted that, "his sinus infections have never been serious enough to take antibiotics more than a week.  Never required hospitalization.  Never required any surgery...  Last sinus infection was about a year ago."  Physical examination did not reveal any nasal obstruction or purulent discharge.

The Veteran submitted a May 2009 statement which read in part, "Desired Outcome: Maximum rating allowed or rating no less than the minimum rating of 10% based on medical treatment record illustrates three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting and remain an issue...  I have three to six non-incapacitating episodes per year as required by your criteria."

In a March 2014 statement, the Veteran asserted that he has had increased symptoms of sinusitis since October 2013.  He described experiencing at least five episodes in the past five months in which sinusitis was manifested by headaches, pain, tenderness, crusting, and purulent discharge.  

A May 2014 VA examiner acknowledged the Veteran's current sinusitis with symptoms of headaches, pain, tenderness, crusting, and purulent discharge; however, the examiner did not record an exact number of non-incapacitating episodes.  No evidence of incapacitating episodes was found.  No previous sinus surgery was reported.  The examiner determined that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, with permanent hypertrophy of the nasal turbinates but no polyps.  Finally, the examiner opined that allergic rhinitis and sinusitis do not impact the Veteran's ability to work.  

Regarding the Veteran's allergic rhinitis, the Board finds that the earliest objective evidence of greater than 50 percent obstruction of nasal passages on both sides is the May 2014 VA examination.  Thus, a compensable rating is not warranted prior to that examination.  The Veteran has argued that he was treated for allergic rhinitis during active duty and his treatment at that time was a prescription medication which is the same as the medication he took after service.  He argues that as his symptoms have remained the same, compensation should be dated to his initial grant of service connection.  The record reflects that while subjective symptoms requiring the medication remained the same, the objective evidence changed over the years.  Significantly, the prior examination did not demonstrate any nasal obstruction.  By May 2014, more than 50 percent obstruction of the nasal passages bilaterally was demonstrated.  The pertinent Diagnostic Code requires nasal obstruction for a higher rating.  Accordingly, prior to May 2014, an increased compensable evaluation is not warranted.  A higher than 10 percent rating is not warranted for the period from May 14, 2014, as there is no evidence of nasal polyps.  

The Board finds that a higher than 10 percent rating is not warranted for sinusitis prior to October 2013.  The August 2007 VA examination, and the Veteran's May 2009 statement both support that his sinusitis was manifested by 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Prior to October 2013, there was no evidence of 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment; or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Thus, the currently assigned 10 percent rating evaluation is appropriate for the period prior to October 2013.  

The Board finds that with resolution of doubt in the Veteran's favor, an initial 30 percent disability rating is warranted for the Veteran's sinusitis for the period from October 2013 under Diagnostic Code 6513.  The May 2014 VA examination report shows that Veteran had experienced non-incapacitating episodes of chronic sinusitis (the exact number was not reported) that were associated with headaches, pain, tenderness, crusting, and purulent discharge.  In addition, although the May 2014 VA examiner did not indicate the exact number of non-incapacitating episodes of his sinusitis, the Veteran reported in a March 2014 statement that he had experienced at least five non-incapacitating episodes of sinusitis in the last five months.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that his sinusitis has been manifested by more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting during the period from October 2013.  An initial 30 percent disability rating, but no higher, is warranted for sinusitis for the period from October 2013.  38 C.F.R. § 4.97, Diagnostic Code 6512.  

The Board further finds that the Veteran's sinusitis does not warrant an initial disability rating in excess of 30 percent for the period from October 2013.  In this regard, the Board finds that at no time during that period did the Veteran's sinusitis demonstrate findings of radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  As such, the Board finds that the Veteran's sinusitis is appropriately rated as 30 percent disabling, but no higher, under Diagnostic Code 6512 for the period from October 2013.  

In sum, the Board finds that a preponderance of the evidence is against a compensable rating prior to May 14, 2014, and a rating in excess of 10 percent thereafter, for allergic rhinitis.  A preponderance of the evidence is against a rating in excess of 10 percent for sinusitis for the period prior to October 2013.  Resolving reasonable doubt in favor of the Veteran, for the period from October 2013, a 30 percent rating is warranted.  To the extent that any higher rating is sought for any period on appeal, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected rhinitis and sinusitis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, a claim for TDIU has not been raised.


ORDER

For the period prior to May 14, 2014, entitlement to a compensable rating for allergic rhinitis is denied.

For the period from May 14, 2014, entitlement to a rating higher than 10 percent for allergic rhinitis is denied.

For the period prior to October 2013, entitlement to a rating higher than 10 percent for sinusitis is denied.

For the period from October 2013, entitlement to a rating of 30 percent, but not higher, for sinusitis is granted.





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


